DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 7/15/22 is acknowledged.  The traversal is on the ground(s) that there would be no “serious burden” to examine Species I and II together.  This is not found persuasive because the specification lists Species I and Species II as two different embodiments, see para. [0003] and [0004].  These two Species are different, as step (i) for each Species recites distinct and different signal processing steps.
Species I recites: (i) determining a target level for the signal magnitude, and continuously repeating (b)-(h) and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the target level, by an amount proportionate to how much lower the signal magnitude is below the target level, to maintain the signal magnitude at the target level, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the target level, by an amount proportionate to how much higher the signal magnitude is above the target level, to maintain the signal magnitude at the target value; and
Species II recites (i) determining an upper threshold and a lower threshold for the signal magnitude for the contaminant type and continuously repeating (b)-(h) and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the lower threshold, to the next pre-determined higher sensitivity level, to maintain the signal magnitude between the upper threshold and the lower threshold, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the upper threshold, to the next pre-determined lower sensitivity level, to maintain the signal magnitude to maintain the signal magnitude between the upper threshold and the lower threshold.
The pointed to steps (i) in each Species vary in how a signal is processed.  This variation which would require a different field of search, employing different search queries to find pertinent art for the two variant Species/steps (i).
The requirement is still deemed proper and is therefore made FINAL.
	
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 9, 12, 13, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 14, 17 and 20 of copending Application No. 16/392219. 

With respect to claim 1, ‘219 teaches in Claims 1-4, a method for determining and classifying by type aircraft air contaminants, the method comprising: (a) passing a sample of aircraft air through an aircraft air contaminant analyzer and through at least one aircraft air contaminant collector along a first sample flow path at a first sample flow rate and/or at a first sample flow duration, while passing another sample of aircraft air through the aircraft air contaminant analyzer and through a bypass section along a second sample flow path bypassing the at least one aircraft air contaminant collector at a second sample flow rate and/or at a second sample flow duration, the at least one aircraft air contaminant collector comprising:  (i) a microporous medium comprising microporous flow-through channels arranged across the first sample flow path, the microporous medium having a chemoselective coating; and, (ii) a thin film resistive heater, capable of heating to a temperature that vaporizes captured air contaminants, wherein the heater is in contact with the microporous medium; the aircraft air contaminant analyzer also including a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor, for classifying air contaminant type; and wherein the bypass section comprises a bypass channel, the bypass channel including the second sample flow path; (a') the aircraft air contaminant analyzer further comprising: a pump generating flow along the first sample flow path; and generating flow along the second sample flow path; (b) controlling the first sample flow rate and/or the first sample flow duration through the at least one aircraft air contaminant collector along the first sample flow path while independently controlling the second sample flow rate and/or the second sample flow duration through the bypass section along the second sample flow path, wherein the first sample flow rate and/or the first sample flow duration is/are initially set at a low value for a first measurement of response signal magnitude; (c) capturing air contaminants by the microporous medium; (d) discontinuing passing aircraft air through the at least one aircraft air contaminant collector along the first sample flow path; (e) heating the microporous medium to a temperature sufficient to vaporize the captured air contaminants and desorb the captured air contaminants;  (f) receiving the desorbed air contaminants on a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor; (g) measuring the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor, determining signal magnitude from the proportionate resonant frequency response, determining the air contaminant concentration, classifying the air contaminant type, and outputting the determined air contaminant concentration and classified air contaminant type; (h) executing an air contaminant recognition program stored upon a computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow duration along the first sample flow path; (i) determining an upper threshold and a lower threshold for the signal magnitude for the contaminant type and continuously repeating (b)-(h) and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the lower threshold, to the next pre-determined higher sensitivity level, to maintain the signal magnitude between the upper threshold and the lower threshold, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the upper threshold, to the next pre-determined lower sensitivity level, to maintain the signal magnitude to maintain the signal magnitude between the upper threshold and the lower threshold;   (k) executing the air contaminant recognition program stored upon the computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow duration along the first sample flow path; and, (1) outputting the determined air contaminant concentration and air contaminant type.
‘219 differs as the instant invention of ‘147 requires two flow pumps and their respective arrangements to generate first and second flow rates through the defined first and second flow paths.   However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the pump disclosed in ‘219 for generating a second flow rate through a second path, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

With respect to claim 3, ‘219 teaches in Claim 14, the method wherein the air contaminants comprise aerosols.

With respect to claims 4 and 9, ‘219 teaches in Claim 17, the method wherein the air contaminants comprise particulates.

With respect to claim 5, 12, 13, 16 and 17, ‘219 teaches in Claim 20, the method wherein the air contaminants comprise gases.

With respect to claim 6, ‘219 teaches in Claims 10, an aircraft air contaminant analyzer comprising: (a) at least one aircraft air contaminant collector comprising: (i) a microporous medium comprising microporous flow-through channels and a chemoselective coating, wherein the microporous medium remains functional and desorbs captured air contaminants while being heated for a controlled time period, (ii) a thin film resistive heater, capable of heating to a temperature that vaporizes captured air contaminants, wherein the heater is in contact with the microporous medium, (b) a bypass section, comprising a bypass channel; (c) a first substrate, having a top surface and a bottom surface wherein the contaminant collector is associated with the first substrate, the microporous medium and heater being thermally insulated from the first substrate, (d) a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor, for classifying air contaminant type; (e) a second substrate, having a top surface and a bottom surface; wherein the gravimetric sensor is associated with the top surface of the second substrate, the gravimetric sensor being separated from the contaminant collector by a constant distance, the gravimetric sensor being arranged to receive air contaminants desorbed from the membrane when the membrane is heated; (f) a support comprising a top surface and a bottom surface, the support comprising at least one aircraft air inlet port and a bypass inlet port, the at least one aircraft air inlet port, and the bypass inlet port passing through the top surface and the bottom surface of the support, wherein the bottom surface of the second substrate is associated with the top surface of the support; (g) a first pump, arranged to generate flow of aircraft air along the first sample flow path through the at least one aircraft air inlet port and through the at least one air contaminant collector before and after the microporous medium is heated; (k) a resonant frequency measurement device, arranged to measure the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor; (1) a computer readable medium bearing an air contaminant recognition program and calibration data; (m) a processor configured to execute the air contaminant recognition program, the contaminant recognition program including a module configured to classify the air contaminant by type and to measure response signal magnitudes, and a module programmed to use the calibration data for comparison with magnitude of the proportionate resonant frequency response generated by the gravimetric sensor to calculate air contaminant concentration and to determine a target value for air contaminant type, and to used measured response magnitudes to adjust first sample flow rates and/or first sample flow durations based upon previously measured response magnitudes. 
‘219 remains silent regarding a first sample flow path, passing through the at least one aircraft air contaminant collector; (h) a second sample flow path, bypassing the at least one aircraft air contaminant collector; (i) j) a second pump arranged to generate flow of aircraft air through the bypass inlet port along the second sample flow path through the bypass section and the bypass channel.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the flow path and pump disclosed in ‘219 for generating a second flow rate through a second path, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Claims 1, 3-6, 9, 12, 13, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,955,318 in view of App. # 16/392,219.

With respect to claim 1, ‘318 teaches in claim 1, a method for determining and classifying by type aircraft air contaminants, the method comprising: (a) passing a sample of aircraft air, the at least one aircraft air contaminant collector comprising: (i) a microporous medium comprising microporous flow-through channels arranged across the first sample flow path, the microporous medium having a chemoselective coating; and, (ii) a thin film resistive heater, capable of heating to a temperature that vaporizes captured air contaminants, wherein the heater is in contact with the microporous medium; the aircraft air contaminant analyzer also including a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor, for classifying air contaminant type; discontinuing passing aircraft air through the at least one aircraft air contaminant collector along the first sample flow path; (e) heating the microporous medium to a temperature sufficient to vaporize the captured air contaminants and desorb the captured air contaminants; (f) receiving the desorbed air contaminants on a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor; (g) measuring the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor, determining the signal magnitude from the proportionate resonant frequency response, determining the air contaminant concentration, classifying the air contaminant type, and outputting the determined air contaminant concentration and classified air contaminant type; (h) executing an air contaminant recognition program stored upon a computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes; outputting the determined air contaminant concentration and air contaminant type.
‘318 remains silent regarding a first sample flow path at a first sample flow rate and/or at a first sample flow duration, passing another sample of aircraft air through the aircraft air contaminant analyzer and through a bypass section along a second sample flow path bypassing the at least one aircraft air contaminant collector at a second sample flow rate and/or at a second sample flow duration, and wherein the bypass section comprises a bypass channel, the bypass channel including the second sample flow path; the aircraft air contaminant analyzer further comprising: a first pump generating flow along the first sample flow path; and a second pump generating flow along the second sample flow path; controlling the first sample flow rate and/or the first sample flow duration through the at least one aircraft air contaminant collector along the first sample flow path while independently controlling the second sample flow rate and/or the second sample flow duration through the bypass section along the second sample flow path, wherein the first sample flow rate and/or the first sample flow duration is/are initially set at a low value for a first measurement of response signal magnitude; capturing air contaminants by the microporous medium; determining a target level for the signal magnitude, and continuously repeating and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the target level, by an amount proportionate to how much lower the signal magnitude is below the target level, to maintain the signal magnitude at the target level, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the target level, by an amount proportionate to how much higher the signal magnitude is above the target level, to maintain the signal magnitude at the target value; executing the air contaminant recognition program stored upon the computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and/or the first sample flow durations along the first sample flow path.
‘219 teaches a first sample flow path at a first sample flow rate and/or at a first sample flow duration, passing another sample of aircraft air through the aircraft air contaminant analyzer and through a bypass section along a second sample flow path bypassing the at least one aircraft air contaminant collector at a second sample flow rate and/or at a second sample flow duration, and wherein the bypass section comprises a bypass channel, the bypass channel including the second sample flow path; the aircraft air contaminant analyzer further comprising: a first pump generating flow along the first sample flow path; and a second pump generating flow along the second sample flow path;  controlling the first sample flow rate and/or the first sample flow duration through the at least one aircraft air contaminant collector along the first sample flow path while independently controlling the second sample flow rate and/or the second sample flow duration through the bypass section along the second sample flow path, wherein the first sample flow rate and/or the first sample flow duration is/are initially set at a low value for a first measurement of response signal magnitude; capturing air contaminants by the microporous medium; determining a target level for the signal magnitude, and continuously repeating and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the target level, by an amount proportionate to how much lower the signal magnitude is below the target level, to maintain the signal magnitude at the target level, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the target level, by an amount proportionate to how much higher the signal magnitude is above the target level, to maintain the signal magnitude at the target value; executing the air contaminant recognition program stored upon the computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and/or the first sample flow durations along the first sample flow path.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the invention as claimed in ‘318 to include the addition flow paths and controllable flow rates as taught in ‘219 because such a modification aids in detecting various contaminates to help identify multiple sources, [0001] of ‘291.
‘318 as modified by ‘219 differs as the instant invention of ‘147 requires two flow pumps and their respective arrangements to generate first and second flow rates through the defined first and second flow paths.   However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the pump disclosed in ‘219 for generating a second flow rate through a second path, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

With respect to claim 3, ‘318 as modified by ‘219 teaches in Claim 14 of ‘219, the method wherein the air contaminants comprise aerosols.

With respect to claims 4 and 9, ‘318 as modified by ‘219 teaches in Claim 17 of ‘219, the method wherein the air contaminants comprise particulates.

With respect to claim 5, 12, 13, 16 and 17, ‘318 as modified by ‘219 teaches in Claim 20 of ‘219, the method wherein the air contaminants comprise gases.

With respect to claim 6, ’318 teaches in Claim 17, an aircraft air contaminant analyzer comprising: (a) at least one aircraft air contaminant collector comprising: (i) a microporous medium comprising microporous flow-through channels and a chemoselective coating. wherein the microporous medium remains functional and desorbs captured air contaminants while being heated for a controlled time period, (ii) a thin film resistive heater, capable of heating to a temperature that vaporizes captured air contaminants, wherein the heater is in contact with the microporous medium, (c) a first substrate, having a top surface and a bottom surface wherein the contaminant collector is associated with the first substrate, the microporous medium and heater being thermally insulated from the first substrate, (d) a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor, for classifying air contaminant type; (e) a second substrate, having a top surface and a bottom surface; wherein the gravimetric sensor is associated with the top surface of the second substrate, the gravimetric sensor being separated from the contaminant collector by a constant distance, the gravimetric sensor being arranged to receive air contaminants desorbed from the membrane when the membrane is heated; (f) a support comprising a top surface and a bottom surface, the support comprising at least one aircraft air inlet port; a pump, arranged to generate flow of aircraft air along the first sample flow path through the at least one aircraft air inlet port and through the at least one air contaminant collector before and after the microporous medium is heated; (k) a resonant frequency measurement device, arranged to measure the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor; (1) a computer readable medium bearing an air contaminant recognition program and calibration data; (m) a processor configured to execute the air contaminant recognition program. the contaminant recognition program including a module configured to classify the air contaminant by type and to measure response signal magnitudes, and a module programmed to use the calibration data for comparison with magnitude of the proportionate resonant frequency response generated by the gravimetric sensor to calculate air contaminant concentration.
 ‘318 is silent regarding a bypass section, comprising a bypass channel; and a bypass inlet port, the at least one aircraft air inlet port, and the bypass inlet port passing through the top surface and the bottom surface of the support, wherein the bottom surface of the second substrate is associated with the top surface of the support; (g) a first sample flow path, passing through the at least one aircraft air contaminant collector; (h) a second sample flow path, bypassing the at least one aircraft air contaminant collector; (j) generate flow of aircraft air through the bypass inlet port along the second sample flow path through the bypass section and the bypass channel; and to determine a target value for air contaminant type, and to used measured response magnitudes to adjust first sample flow rates and/or first sample flow durations based upon previously measured response magnitudes.
‘219 teaches in claim 10 a similar analyzer having a bypass section, comprising a bypass channel; and a bypass inlet port, the at least one aircraft air inlet port, and the bypass inlet port passing through the top surface and the bottom surface of the support, wherein the bottom surface of the second substrate is associated with the top surface of the support; (g) a first sample flow path, passing through the at least one aircraft air contaminant collector; (h) a second sample flow path, bypassing the at least one aircraft air contaminant collector; (j) generate flow of aircraft air through the bypass inlet port along the second sample flow path through the bypass section and the bypass channel; and to determine a target value for air contaminant type, and to used measured response magnitudes to adjust first sample flow rates and/or first sample flow durations based upon previously measured response magnitudes.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the invention as claimed in ‘318 to include the addition flow paths and controllable flow rates as taught in ‘219 because such a modification aids in detecting various contaminates to help identify multiple sources, [0001] of ‘291.
‘219 differs as the instant invention of ‘147 requires two flow pumps and their respective arrangements to generate first and second flow rates through the defined first and second flow paths.   However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the pump disclosed in ‘219 for generating a second flow rate through a second path, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chou et al. (8,978,44) teaches gas chromatography for multi-dimensional micro gas chromatographs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853